DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 20070143928 A1 to Biggie.
	Re Claim 1, Biggie teaches:
	A mattress including air cells that are located on both sides of a user (at least Figs. 2-3 [Abstract] “support surface that provides a controllable inflation system”), wherein the air cells each have a convex shape on a first side surface, and the air cells are arranged so that the convex shapes thereof are respectively located near shoulder blade outer edges of the user (at least Figs. 2-3 and [0034] “two "shell" shaped wings 29, 30 connected in the middle by a passageway 33 for the left turn bladder 37, and an identical configuration for the right turn bladder 38”.).
	Re Claim 2, Biggie teaches:
	The mattress according to claim 1, wherein the air cells are arranged so that the convex shapes thereof respectively extend from sides of a lumbar spine of the user along the shoulder blade outer edges (at least Figs. 2-3 and [0034] “two "shell" shaped wings 29, 30 connected in the middle by a passageway 33 for the left turn bladder 37, and an identical configuration for the right turn bladder 38”.).
Re Claim 3, Biggie teaches:
	The mattress according to claim 1 , wherein the air cells each have a concave shape on a second side surface, and the air cells are capable of being arranged so that the concave shapes thereof are located at positions respectively surrounding buttocks of the user when arranged so that the second side surfaces thereof face the user (at least Figs. 2-3 and [0034] “two "shell" shaped wings 29, 30 connected in the middle by a passageway 33 for the left turn bladder 37, and an identical configuration for the right turn bladder 38” and [0034] “the one "wing" 29, 31 of the butterfly shape closest to the head of the bed forces the shoulders to turn, and the other wing 30, 32 closest to the foot of the bed forces the hip area to turn”.).
Re Claim 4, Biggie teaches:
	The mattress according to claim 3, wherein all of the air cells that are arranged on the left and right of the user so as to be located near the shoulder blade outer edges of the user and the air cells that are arranged on the left and right of the user so as to be located at positions surrounding the buttocks of the user have the same shape (at least Figs. 2-3 and [0034] “two "shell" shaped wings 29, 30 connected in the middle by a passageway 33 for the left turn bladder 37, and an identical configuration for the right turn bladder 38” and [0034] “the one "wing" 29, 31 of the butterfly shape closest to the head of the bed forces the shoulders to turn, and the other wing 30, 32 closest to the foot of the bed forces the hip area to turn”.).
Re Claim 5, Biggie teaches:
The mattress according to claim 1 , wherein the air cells each have a substantially linear shape on a second side surface (at least Figs. 3-4), and the air cells are capable of being arranged so as to be located at positions respectively supporting thighs of the user when arranged so that the second side surfaces thereof face the user (at least Figs. 2-3 and [0034] “the other wing 30, 32 closest to the foot of the bed forces the hip area to turn”.).
Re Claim 6, Biggie teaches:
The mattress according to claim 5, wherein all of the air cells that are arranged on the left and right of the user so as to be located near the shoulder blade outer edges of the user and the air cells that are arranged on the left and right of the user so as to be located at positions supporting the thighs of the user have the same shape (at least Fig. 2).
Re Claim 7, Biggie teaches:
The mattress according to claim 1, wherein the convex-shaped first side surface of each air cell has a curved shape (at least Figs. 2-3 and [0034] “two "shell" shaped wings 29, 30 connected in the middle by a passageway 33 for the left turn bladder 37, and an identical configuration for the right turn bladder 38”.).
Re Claim 8, Biggie teaches:
A mattress including air cells that are located on both sides of a user, wherein, in a plan view of the mattress, the air cells are arranged in a V-shape so as to extend from a central part of the mattress toward the outer side and extend along shoulder blade outer edges of the user (at least Figs. 2-3 and [0034] “two "shell" shaped wings 29, 30 connected in the middle by a passageway 33 for the left turn bladder 37, and an identical configuration for the right turn bladder 38”.).
Re Claim 9, Biggie teaches:
The mattress according to claim 8, wherein the air cells each have a curved shape (at least Fig. 2).
Re Claim 10, Biggie teaches:
The mattress according to claim 9, wherein the air cells each have a convex shape on a first side surface (at least Fig. 2).


Re Claim 11, Biggie teaches:
A sheet that has a plurality of spaces and constitutes air cells by feeding the air to the spaces (at least Figs. 2-3 [Abstract] “support surface that provides a controllable inflation system”), wherein the sheet is placed above or below a mattress, the air cells are located on both sides of a user of the mattress, the air cells each have a convex shape on a first side surface, and the air cells are arranged so that the convex shapes thereof are respectively located near shoulder blade outer edges of the user (at least Figs. 2-3 and [0034] “two "shell" shaped wings 29, 30 connected in the middle by a passageway 33 for the left turn bladder 37, and an identical configuration for the right turn bladder 38” and [0034] “the one "wing" 29, 31 of the butterfly shape closest to the head of the bed forces the shoulders to turn”.).
Re Claim 12, Biggie teaches:
A bed system comprising a bed body and an air cell that is provided between the bed body and a user (at least Figs. 2-3 [Abstract] “support surface that provides a controllable inflation system”), wherein the air cell has a convex shape on a first side surface, and the air cell is disposed so that the convex shape thereof is located near a shoulder blade outer edge of the user (at least Figs. 2-3 and [0034] “two "shell" shaped wings 29, 30 connected in the middle by a passageway 33 for the left turn bladder 37, and an identical configuration for the right turn bladder 38” and [0034] “the one "wing" 29, 31 of the butterfly shape closest to the head of the bed forces the shoulders to turn”.).
Re Claim 13, Biggie teaches:
An air cell that is provided between a bed body and a user, wherein the air cell has a convex shape on a first side surface, and the air cell is formed so that the convex shape is located at a position in contact with a line, extending from a side of a lumbar spine of the user to a shoulder blade outer edge of the user, when provided between the bed body and the user (at least Figs. 2-3 and [0034] “two "shell" shaped wings 29, 30 connected in the middle by a passageway 33 for the left turn bladder 37, and an identical configuration for the right turn bladder 38” and [0034] “the one "wing" 29, 31 of the butterfly shape closest to the head of the bed forces the shoulders to turn, and the other wing 30, 32 closest to the foot of the bed forces the hip area to turn”.).
Re Claim 14, Biggie teaches:
The mattress according to claim 2, wherein the air cells each have a concave shape on a second side surface, and the air cells are capable of being arranged so that the concave shapes thereof are located at positions respectively surrounding buttocks of the user when arranged so that the second side surfaces thereof face the user (at least Figs. 2-3 and [0034] “two "shell" shaped wings 29, 30 connected in the middle by a passageway 33 for the left turn bladder 37, and an identical configuration for the right turn bladder 38” and [0034] “the other wing 30, 32 closest to the foot of the bed forces the hip area to turn”.).
Re Claim 15, Biggie teaches:
The mattress according to claim 2, wherein the air cells each have a substantially linear shape on a second side surface (at least Figs. 3-4), and the air cells are capable of being arranged so as to be located at positions respectively supporting thighs of the user when arranged so that the second side surfaces thereof face the user (at least Figs. 2-3 and [0034] “the other wing 30, 32 closest to the foot of the bed forces the hip area to turn”.).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE SUN whose telephone number is (571)270-7221. The examiner can normally be reached M-F 7:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on (571) 272-6856. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GEORGE SUN/Examiner, Art Unit 3673                                                                                                                                                                                                        
/Peter M. Cuomo/Supervisory Patent Examiner, Art Unit 3673